[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION (#115)
"[A] contract is enforceable, despite the statute [of frauds], when, subsequent to the making of the contract, there has been conduct that amounts to part performance." (Internal quotation marks omitted.) Union Trust Co. v. Jackson, 42 Conn. App. 413,419, 679 A.2d 421 (1996).
In the present case, the plaintiff alleges facts which indicate part performance of an oral contract. If true, the alleged facts may take the contract outside the statute of frauds. The motion to strike the first count of the complaint is denied.
"Plaintiffs seeking recovery for unjust enrichment must prove (1) that the defendants were benefited, (2) that the defendants unjustly did not pay the plaintiffs for the benefits, and (3) that the failure of payment was to the plaintiffs' detriment." (Internal quotation marks omitted.) McNeil v. Riccio,45 Conn. App. 466, ___ A.2d ___ (1997).
In the present case, the plaintiff alleges that she conferred a benefit on the defendant by improving the subject premises. The plaintiff also alleges that the defendant unjustly fails to reimburse the plaintiff for the repairs. Obviously, the plaintiff implicitly alleges that such lack of reimbursement is to her; detriment. The plaintiff properly alleges all three elements of a claim for unjust enrichment. Therefore, the motion to strike the second count of the complaint is denied.
HICKEY, J.